DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-6 are objected to because of the following informalities:
Claim 1, Line 6, the phrase “a volume chamber of the cylinder” should read --a volume chamber of each  of the plurality of cylinders--
Claim 1, Lines 22-23, the term “the inner peripheral surface” should read --an 
Claim 6, Line 3, the term “the pump housing” should read --a --
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 2, the phrases “a load pressure of the first pressure chamber”, in Lines 9-10, and “a load pressure of the second pressure chamber”, in Lines 12-13, are indefinite.  Claim 1, Line 10, defines a load pressure of a pressure chamber.  Claim 2 describes the pressure chamber as first and second pressure chambers.  As such, it is not clear if the loads described in Lines 9-10 & 12-13, are part of the load described in Claim 1, Line 10, or are new loads.  For the purpose of examination, the loads described in Claim 2 will be considered part of the load described in Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Iwanaji (U.S. PGPub 2014/0328700), in view of Ishikawa (JPH02104987 - Applicant provided foreign reference in parent application 16/316,131).
As to Claim 1, Iwanaji teaches a swash-plate type piston pump (Figure 1), comprising: a cylinder block (3) configured to be rotated with rotation of (Paragraph 0018) a driving shaft (5); a plurality of pistons (8) accommodated in (as shown in Figure 1) a plurality of cylinders (6) provided in (as shown in Figure 1) the cylinder block (3); a swash plate (4) configured to reciprocate (Paragraph 0023) each of the plurality of pistons (8) so that a volume chamber (7) of the cylinder (6; see Claim Objections section above for interpretation clarification) is expanded and/or contracted (Paragraph 0023) with the rotation of the cylinder block (3); a biasing-spring mechanism (21/22) configured to bias the swash plate (4) in a direction where a tilting angle of the swash plate becomes larger (Paragraph 0028); a control pin (31/32) configured to receive a load pressure (Paragraph 0031) of a pressure chamber (41/42), to drive the swash plate (4) so that the tilting angle of the swash plate becomes smaller (Paragraph 0044)…a casing (2) having an inside that is configured to accommodate (as shown in Figure 1) the cylinder block (3), the plurality of pistons (8), the swash plate (4), the biasing-spring mechanism (21/22), and the control pin (31/32); and a pin cylinder (51/52) provided in (as shown in Figure 1) the casing (2), wherein the control pin (31/32) is slidably inserted into (Paragraph 0037) the pin cylinder (51/52).
Regarding the sliding gap, this portion of the limitation will be interpreted to be a tolerance gap between the pin and the pin cylinder, where the tolerance is large enough to allow for at least a portion of the load pressure fluid to move between the outer peripheral surface of the pin 31/32 and inner peripheral surface of pin cylinder 51/52, as shown in lwanaji Figure 1. A tolerance gap is an inherent feature of the lwanaji pump, since the pin would not be able to move without a sufficient tolerance gap. Since the lwanaji pin 31/32 slides within the lwanaji pin cylinder 51/52, the tolerance gap can also be considered a “sliding gap”. Therefore, lwanaji teaches a sliding gap --via the inherent tolerance gap-- between the control pin 31/32 and the pin cylinder 51/52.
Iwanaji is silent on how the fluid within the pressure chamber is discharged, so does not explicitly teach a discharge channel configured to discharge the load pressure of the pressure chamber…the discharge channel has one end that directly opens to the inside of the casing and an other end that opens at all times in a sliding gap defined between an outer peripheral surface of the control pin and the inner peripheral surface of the pin cylinder so that the load pressure of the pressure chamber is discharged from the discharge channel at all times, and the discharge channel is provided in the casing.
Ishikawa describes a variable swash plate piston pump, and teaches a discharge channel (161) configured to discharge the load pressure (discharge pressure; Page 8, Lines 302-305) of the pressure chamber (Page 3, Lines 99-101)…the discharge channel (161) has one end (the bottom end, as shown in Figure 1) that directly opens to (as shown in Figure 1) the inside (F) of the casing (housing A) and an other end (the top end, as shown in Figure 1) that opens at all times (as shown in Figure 1) in a sliding gap (a tolerance sliding gap similar to the inherent sliding gap described in Iwanaji above) defined between an outer peripheral surface of the control pin (6) and the inner peripheral surface of the pin cylinder (160) so that the load pressure of the pressure chamber is discharged from the discharge channel at all times (Page 3, Lines 99-101; since the tolerance gap, as described above, is always allowing fluid to move within, the discharge channel is in communication with the tolerance gap fluid at all times), and the discharge channel (161) is provided in (as shown in Figure 1) the casing (A).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to place a discharge channel, as taught by Ishikawa, in the casing, as taught by Iwanaji, "in order to prevent the control [pin] from protruding too much (Page 3, Lines 100-101).”
As to Claim 2, Iwanaji, as modified, teaches all the limitations of Claim 1, and continues to teach the control pin (Iwanaji 31/32) includes a first control pin (Iwanaji 31) and a second control pin (Iwanaji 32); the pressure chamber (Iwanaji 41/42) is comprised of a first pressure chamber (Iwanaji 41) and a second pressure chamber (Iwanaji 42); the first pressure chamber (Iwanaji 41) is defined between (as shown in Iwanaji Figure 1) the first control pin (Iwanaji 31) and the pin cylinder (Iwanaji 51/52); the second pressure chamber (Iwanaji 42) is defined between (as shown in Iwanaji Figure 1) the second control pin (Iwanaji 32) and the pin cylinder (Iwanaji 51/52); the first control pin (Iwanaji 31) is configured to receive a load pressure (via Iwanaji 31A; Iwanaji Paragraph 0038; see 112(b) above for interpretation clarification) of the first pressure chamber (Iwanaji 41), to drive the swash plate (Iwanaji 4) so that the tilting angle of the swash plate becomes smaller (Iwanaji Paragraph 0044); the second control pin (Iwanaji 32) is configured to receive a load pressure (via Iwanaji 32A; Iwanaji Paragraph 0040; see 112(b) above for interpretation clarification) of the second pressure chamber (Iwanaji 42), to drive the swash plate (Iwanaji 4) so that the tilting angle of the swash plate becomes smaller (Iwanaji Paragraph 0044); the casing (Iwanaji 2) includes: a pump housing (Iwanaji 50) configured to accommodate (as shown in Iwanaji Figure 1) the cylinder block (Iwanaji 3), and a pump cover (Iwanaji 70) configured to close (as shown in Iwanaji Figure 1) an opening portion (the opening shown on the right side of Iwanaji 50 in Iwanaji Figure 1) of the pump housing (Iwanaji 50); the pump housing (Iwanaji 50) includes (as shown in Iwanaji Figure 1) the pin cylinder (Iwanaji 51/52); and the pin cylinder (Iwanaji 51/52) is comprised of a first pin cylinder (Iwanaji 51) into which the first control pin (Iwanaji 31) is slidably inserted (Iwanaji Paragraph 0037) and a second pin cylinder (Iwanaji 52) into which the second control pin (Iwanaji 32) is slidably inserted (Iwanaji Paragraph 0037).
As to Claim 3, Iwanaji, as modified, teaches all the limitations of Claims 1 & 2, and continues to teach the first control pin (Iwanaji 31) and the second control pin (Iwanaji 32) are connected in series (as shown in Iwanaji Figure 1).
As to Claim 4, Iwanaji, as modified, teaches all the limitations of Claim 1, and continues to teach the biasing-spring mechanism (Iwanaji 21/22) includes (as shown in Iwanaji Figure 1) a plurality of coil springs (Iwanaji 21/22).
As to Claim 5, Iwanaji, as modified, teaches all the limitations of Claim 1, and continues to teach the biasing-spring mechanism (Iwanaji 21/22) includes (as shown in Iwanaji Figure 1) a plurality of coil springs (Iwanaji 21/22) each having a diameter different from one another (Iwanaji Paragraph 0030).
As to Claim 6, Iwanaji, as modified, teaches all the limitations of Claim 1, and continues to teach the casing (Iwanaji 2) includes a pump housing (Iwanaji 50) and the biasing-spring mechanism (Iwanaji 21/22) includes a spring (Iwanaji 21/22) interposed between (as shown in Iwanaji Figure 1) the pump housing (Iwanaji 50) and the swash plate (Iwanaji 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Best (2009/0047153) and Habiger (4,097,196) describe variable swash plate piston pumps which include a discharge channel between the pin cylinder and the inside of the pump housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746